Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2021 was filed after the mailing date of the Office Action on 3/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 5/8/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanvido US 2008/0114930 in view of Pellegrini US 2018/0336142, Karamcheti US 2008/0109629, and Mittal’s “A Survey of Cache Bypassing Techniques”.


1. A method for demoting data from a cache comprising heterogeneous memory types, the method comprising:
maintaining, for a data element, a write access count that is incremented each time a data element is updated in a cache, the cache comprising a higher performance portion and a lower performance portion;
maintaining, for a data element, a read access count that is incremented each time a data element is read in the cache;
removing the data element from the higher performance portion in accordance with a cache demotion algorithm;
in response to removing the data element from the higher performance portion and determining that the write access count is below a first threshold and if the read access count is above a second threshold, placing the data element in the lower performance portion; and
in response to removing the data element from the higher performance portion and determining that the write access count is at or above the first threshold or the read access count is at or below the second threshold, not placing the data element in the lower performance portion.

	It is noted that only one of the steps of “placing” or “not placing” is required under BRI, because the conditions are mutually exclusive and in a method claim, only one branch of the process needs to be met to read on the claim. 

	Sanvido teaches:
A method for demoting data from a cache comprising heterogeneous memory types, the method comprising:


maintaining, for a data element, a write access count that is incremented each time a data element is updated in a cache, the cache comprising a higher performance portion and a lower performance portion;
Access count maintained for each address [Sanvido, Fig. 2], which may be a read count, a write count, or read/write count [0024]
Heterogeneous memory having HP (DRAM) and LP (flash) portions [Sanvido, 0005; 0009; Fig. 1]

removing the data element from the higher performance portion in accordance with a cache demotion algorithm;
	Eviction from high performance region [Sanvido, 0036].
	“The access count fields associated with the shadow tags in volatile memory 30 also enable the controller 12 to run an "upgrade/downgrade" algorithm, implemented as a computer program or set of instructions executed by the controller 12. If the access count for a shadow tag reaches a threshold value, indicating frequent accesses to the associated data block in nonvolatile memory 32, that data block can be "upgraded" to volatile memory 30, where the access is much faster. This avoids a performance penalty for frequent accesses to the slower nonvolatile memory 32. If the volatile memory 30 is full at upgrade of a data block, a cache line can be evicted or a data block "downgraded" to nonvolatile memory 32.” [Sanvido, 0036]
	Hence, Sanvido teaches placing data having a write access count above the value in DRAM, and upon eviction, demoting the data by placing data having a lower write access count in either Flash or Disk.

 maintaining, for a data element, a read access count that is incremented each time a data element is read in the cache (“read from” [0024]), Sanvido does not specifically state that both a read counter and a write counter are included. Hence, while Sanvido can be considered to perform at least one of the maintaining steps, it is not clear whether Sanvido teaches maintaining two separate counts. 
	For purposes of the combination, Sanvido’s embodiment employing a write counter is used.

	Sanvido is silent to the below features:
maintaining, for a data element, a read access count that is incremented each time a data element is read in the cache;
in response to removing the data element from the higher performance portion and determining that the write access count is below a first threshold and if the read access count is above a second threshold, placing the data element in the lower performance portion; and
in response to removing the data element from the higher performance portion and determining that the write access count is at or above the first threshold or the read access count is at or below the second threshold, not placing the data element in the lower performance portion.
	It is noted that “placing” or “not placing” constitutes a decision as to whether to bypass the lower performance memory. This decision is made based on a write count or read count and responsive to the eviction of the data element from the higher performance memory.
	Sanvido discloses inserting write-hot data into the DRAM cache. Therefore, Sanvido teaches at least determining if the write access count is low (or high) [Sanvido, CLM 8]. Further, Sanvido discusses whether to place the data element in the lower performance portion or not [0028], but fails to discuss how it is decided.

maintaining, for a data element, a read access count that is incremented each time a data element is read in the cache.
Specifically, Pellegrini teaches, for a shadow table containing access counters, including separate counters for reads and writes (“Separate access frequencies counters may be provided for read and write accesses, so that the system can identify which pages require large number of updates.” [0042]).
It is beneficial to separately track writes from reads so that data which is frequently updated (written) may be distinguished from data that is frequently read. Such data is known to pose a problem in memory with lower endurance, such as flash memory as corroborated by Sanvido [0009].
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to include separate read and write counters as disclosed by Pellegrini for the access counter of Sanvido for the purpose of identifying and tracking which data “require large number of updates”, thereby supporting optimizations to compensate for high write traffic.

The knowledge of the skilled artisan as presented by Sanvido is further considered:
As a general principle, it is more valuable to cache data that is frequently accessed or recently used [Sanvido, 0028].
Data may be considered frequently accessed on the basis of high read count, high write count, or high read/write count [Sanvido, 0024].
Therefore, from (1) and (2), the skilled artisan is led to consider it beneficial to cache data having a high read count, a high write count, or both, relative to data having low read count or low write count.
Caches implemented using flash memory have an endurance limitation [Sanvido, 0009]. Therefore, high write load to a flash memory causes degradation of the device. 
One has at least two options for processing data evicted from DRAM: refraining from writing to the flash memory or writing to the NVM portion (“controller 12 will implement a replacement policy to determine which cache line to evict…Instead of evicting an existing data block, the controller 12 may move it to nonvolatile memory 32.” [Sanvido, 0028], where evicting refers to removing the data element from 30 and 32, and moving to 32 refers to a demotion).
Hence, while Sanvido discloses selecting between performing a cache bypass and loading the data into a lower performance portion of the cache [0028], Sanvido is silent to how the decision is made.

Where Sanvido and Pellegrini are silent, Karamcheti US 2008/0109629, which teaches in response to removing the data element from the higher performance portion and determining that the write access count is below a first threshold and if the read access count is above a second threshold, placing the data element in the lower performance portion;
The above feature corresponds to normal cache processing of loading the data into the NVM responsive to eviction from DRAM, if the data item is write-cold and read-hot.
DRAM is considered symmetric memory, and flash is considered asymmetric memory [0005].
“In one constrained configuration where free space in asymmetric memory is not readily available…use thresholds that provide increased confidence that perceived physical addresses that map to asymmetric memory physical addresses will not be the subject of write operations…thresholds required for read operations may be increased to ensure that only the most requested content is loaded to asymmetric memory. Similarly, the number of tolerated write operations may be reduced to ensure that content loaded to asymmetric memory will not be updated.” [0122]
where symmetric memory (e.g., DRAM) is limited and asymmetric memory is freely available, a computer system may attempt to address performance issues caused by limited symmetric memory by attempting to migrate greater amounts of data from symmetric memory to asymmetric memory. Perceived physical address that are likely to be the subject of some degree of write operations may still be migrated to asymmetric memory in order permit the symmetric memory to be used for more write intensive objects (perceived physical address). Thus, the thresholds required for read operations may be reduced so that more data is eligible to be loaded to asymmetric memory. Similarly, the thresholds required for write operations may be increased so that less write intensive data is migrated to asymmetric memory to allow for more write intensive data in symmetric memory. In one example, the performance penalty resulting from executing a limited number of write operations to asymmetric memory is less than the performance increase resulting from better utilizing symmetric memory with more write operations. Migrating less write intensive data to asymmetric memory therefore frees symmetric memory to be better used with more write intensive data.” [0123]
Further, it was recognized that for asymmetric memory, “write operations may degrade the lifespan of the memory more rapidly than read operations” [0033], in contrast with the relative durability of symmetric memory [0032].
	Hence, Karamcheti discloses setting thresholds for read count and write count such that data enters the flash memory if the write count is below a threshold and the read count is above a threshold [0122-0123].
See tracking of number or frequency of read and write operations, and thresholds thereof [0058][0071], and the goal of separating write-hot and write-cold data (“leverage symmetric memory…when loading memory objects that involve a threshold degree of write operations…leverage asymmetric memory…when loading objects that do not involve a threshold degree of write operations” [0034]).


Hence, Karamcheti discloses in response to removing the data element from the higher performance portion and determining that the write access count is below a first threshold and if the read access count is above a second threshold, placing the data element in the lower performance portion; or in other words, determining, in response to data being evicted from DRAM, if the data is write-cold and read-hot, and storing the data in NVM if true.
By ensuring the write-hot data is stored in DRAM, which does not wear out [0032], fewer write operations are incurred in the flash memory portion, thereby improving performance by avoiding slower flash write operations and avoiding degradation of the lifespan of the flash memory [0033]. Further, limiting the data to read-hot data is unsurprising because the skilled artisan recognizes that a high read count is an indicator for whether the data will be accessed again, and hence worth storing in a cache (see Sanvido above).
Therefore, the prior art establishes that for determining whether to perform a bypass for an evicted data block, evaluation of the read count and write count associated with the evicted data block was used to justify insertion of data into the NVM portion.
Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to use read and write access counts and thresholds defining hot and cold to ascertain which data are write-cold and read-hot, and to insert such data items into the NVM portion of the heterogeneous cache, as disclosed by Karamcheti, to the management of data in the heterogeneous cache of the combination (e.g. Sanvido’s) in order to concentrate writes in memory media which are resilient to write activity (symmetric memory such as DRAM) and reduce write activity in less resilient 

With regard to: in response to removing the data element from the higher performance portion and determining that the write access count is at or above the first threshold or the read access count is at or below the second threshold, not placing the data element in the lower performance portion, it is first noted that a method claim does not require both this step and the prior step to be met – a method claim which contains branching process flows may be read on by a process which follows only one branch.
For purposes of expediting prosecution, we consider the construction where both are given patentable weight:
Karacheti discloses placing the data element into the NVM if the above thresholds are met. If they are not, the skilled artisan would have reasoned not to place that data into the NVM. Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to omit the placing step if the data is write-hot or read-cold, as the first indicates that the data would increase write traffic to the NVM, and the second indicates the data should not be cached because it is unlikely to be reused.

Alternatively, if Karamcheti is considered only to disclose performing determination for caching the evicted data block, Karamcheti is silent to performing the determination in connection with the bypass (not placing) path.
However, recall that Sanvido discloses performing cache bypassing, but without giving specific conditions for bypassing a cache [Sanvido, 0028].
	Where Karamcheti is silent, Mittal teaches:
in response to removing the data element from the higher performance portion and determining that the write access count is at or above the first threshold or the read access count is at or below the second threshold, not placing the data element in the lower performance portion.
Mittal’s survey of cache bypassing techniques indicates that cache bypassing as an alternative approach to increasing effective cache capacity without incurring the physical area costs of increasing cache size [Abstract; Introduction, p2-3]. An exemplary heterogeneous cache comprises, e.g. a fast memory such as DRAM or SRAM and a slow memory such as PCM [P194, II, A, p2].
Data that enters the cache, and the lifetime within the cache, is described in Fig. 2 [P3]. One objective of cache data management is determining whether data is live (valuable) or dead (not valuable). Dead data has no value in the cache because it will not be reused [P3, S2.1, p1].
Hence, it was recognized that it is beneficial for dead data (or more broadly, less useful data) to bypass the cache in order to “avoid thrashing or displacing the existing useful data in cache” [P3, S2.2, p1]. As a general matter, cache bypass targets blocks evicted from higher level caches which will not be reused by lower level caches. This results in opportunities to improve performance and reduce energy consumption by omitting execution of the write operation [P4, S2.3.1, p1-3].
In the particular context of heterogeneous caches, employing cache bypass for data evicted from a high performance memory medium (e.g., SRAM or DRAM) reduces the need to write to NVM, thereby improving the lifespan and reducing energy consumption of the NVM (“NVMs have low write-endurance and high write latency/energy…hence, harmful impact of low-reuse data can be more severe in NVM caches…CBTs reduce read/write traffic to NVM caches since bypassed blocks need not be accessed from cache, and thus, CBTs can address the above mentioned issues in NVM caches…” [P4, S2.3.2]). Hence, it is taught that it is beneficial to bypass the NVM in the case of low-reuse data. Low reuse data may refer to data that is write-cold, read-cold, or both.
Some techniques keep counters for every data-block and to make bypassing decision or getting feedback, they compare counters of incoming and existing data to see which one is accessed first or more frequently…a learning approach where the value of its parameters (e.g., threshold) are continuously updated based on correctness of a bypassing decision.” [P6, S3.1]. Hence, it is clear that cache bypassing may be conditioned upon determining that the access count(s) have reached a threshold.
In view of Mittal’s discussions of cache bypassing technique, including the method of determining whether to bypass or not, the claimed features which incorporate a step of determining whether the evicted data is read-hot, appear to be taught or at least suggested by Mittal.
This is because Mittal expressly discloses evaluating the values of read and write counters with respect to corresponding thresholds in determining whether to bypass the cache [P6, S3.1], and that the associated thresholds may be set to reduce read/write traffic to the NVM caches [P4, S2.3.2]. That is, if the data being evicted from, e.g. a higher-level cache, is unlikely to be reused by the lower-level cache, it may be preferable to avoid storing the data into the lower-level cache (“caching data of poor-locality applications can harm performance and this effect becomes increasingly pronounced with non-uniform cache access (NUCA) designs where the latency to the farthest bank greatly exceeds the average access latency. Similarly, in deep cache hierarchies, blocks which are frequently reused in higher-level caches may not show a high reuse in lower-level caches due to filtering by higher-level caches [20] and hence, bypassing these blocks can improve performance.” [P4, S2.3.1]). By omitting write operations which would add these data blocks to the lower level cache, the NVM avoids superfluously writing data which will not be used, and may improve performance.
Hence, Mittal discloses that it is undesirable to write read-cold data into an asymmetric cache (NVM cache) because such data is unlikely to be referenced again, and therefore the act of writing the 
	Accordingly, it would have been obvious to the skilled artisan before the effective filing date to classify, on the basis of read counts, whether data evicted from DRAM is read-cold (read count below a threshold), and to prevent, via known cache bypassing techniques, the entry of such data into the NVM portion of the cache of the combination in order to reduce write activity to the NVM, thereby improving its lifespan as disclosed by Mittal (preventing data which is low reuse from being written into NVM cache [P4, S2.3.2]). Further, cache bypassing may also improve performance, reduce energy consumption, and increase effective cache capacity, as discussed by Mittal.

[CLM 4]
4. The method of claim 1, wherein the data element is a track.  
	The combination teaches claim 1. Claim 4 does not appear to specifically require any additional steps to be taken, and hence does not add features which must be given patentable weight.
Further, Sanvido further teaches wherein the data element is a track - the data elements of the cache are backed by storage units on a disk (HDD) [Sanvido, 0004, 0019, Fig. 2]. On disks, data is stored in tracks, and therefore the data elements correspond to a track.

[CLM 5]
5. The method of claim 1, wherein removing the data element from the higher performance portion comprises removing the data element from the higher performance portion when the higher performance portion is full.
	The combination teaches claim 1, wherein removing the data element from the higher performance portion comprises removing the data element from the higher performance portion when the higher performance portion is full (“if all cache lines in volatile memory 30 are full, then a data block from an existing cache line must be evicted.” [Sanvido, 0028]).

[CLM 6]
6. The method of claim 1, wherein the higher performance portion is made up of dynamic random access memory (DRAM) and the lower performance portion is made up of storage class memory (SCM).
	The combination teaches claim 1, wherein the higher performance portion is made up of dynamic random access memory (DRAM) and the lower performance portion is made up of storage class memory (SCM) (DRAM and Flash [Sanvido, Fig. 1]).

[CLM 7]
7. The method of claim 1, wherein the lower performance portion has a larger storage capacity than the high performance portion.
	The combination teaches claim 1, wherein the lower performance portion has a larger storage capacity than the high performance portion (“The volatile memory 30 is faster and possibly smaller than the larger and slower nonvolatile memory 32.” [Sanvido, 0023]).

[CLM 8]
	Claim 8 is rejected on similar grounds as claim 1, as it is the method of claim 1 embodied on a computer readable medium. It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to store the software or firmware of controller 12 on a computer readable medium, e.g. a HDD or flash memory, for purposes of archival and distribution.


11. The computer program product of claim 8, wherein the data element is a track.  
	Claim 11 is rejected on similar grounds as claim 4, as it is the method of claim 4 embodied on a computer readable medium.

[CLM 12]
12. The computer program product of claim 8, wherein removing the data element from the higher performance portion comprises removing the data element from the higher performance portion when the higher performance portion is full.  
	Claim 12 is rejected on similar grounds as claim 5, as it is the method of claim 5 embodied on a computer readable medium.

[CLM 13]
13. The computer program product of claim 8, wherein the higher performance portion is made up of dynamic random access memory (DRAM) and the lower performance portion is made up of storage class memory (SCM).  
	Claim 13 is rejected on similar grounds as claim 6, as it is the method of claim 6 embodied on a computer readable medium.

[CLM 14]
14. The computer program product of claim 8, wherein the lower performance portion has a larger storage capacity than the higher performance portion.  
	Claim 14 is rejected on similar grounds as claim 7, as it is the method of claim 7 embodied on a computer readable medium.

[CLM 15]
	Claim 15 is rejected on similar grounds as claim 1, as it is the apparatus performing the method of claim 1. Sanvido further discloses controller 12 comprising a processor and memory [Fig. 1][0019-0020] for performing the method of claim 1, including managing the contents of the cache 30, 32.

[CLM 18]
18. The system of claim 15, wherein removing the data element from the higher performance portion comprises removing the data element from the higher performance portion when the higher performance portion is full.  
	Claim 18 is rejected on similar grounds as claim 5, as it is the apparatus performing the method of claim 5.

[CLM 19]
19. The system of claim 15, wherein the higher performance portion is made up of dynamic random access memory (DRAM) and the lower performance portion is made up of storage class memory (SCM).  
	Claim 19 is rejected on similar grounds as claim 6, as it is the apparatus performing the method of claim 6.

[CLM 20]
20. The system of claim 15, wherein the lower performance portion has a larger storage capacity than the higher performance portion.
.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, further in view of Hijaz US 2019/0073305.
[CLM2]
2. (Currently Amended) The method of claim 1, wherein the higher performance portion and the lower performance portion each utilize a separate least recently used (LRU) list to designate an order in which data elements are removed from the higher performance portion and the lower performance portion respectively.
	Claim 2 is directed to the cache policy used for each portion of the cache. Specifically, separate LRU lists are used.
	Sanvido discloses employing LRU replacement policy which determines the order in which blocks are evicted from the cache (“’LRU’ which replaces the least recently used data blocks” [0028]). However, while Sanvido discloses the use of the same technique, Sanvido is silent to the particular element “LRU list”, and does not specify that each portion has its own LRU list.

	Where Sanvido is silent to details of LRU-based cache management, Hijaz US 2019/0073305 teaches wherein the higher performance portion and the lower performance portion each utilize a separate least recently used (LRU) list to designate an order in which data elements are removed from the higher performance portion and the lower performance portion respectively [Figs. 5-6].
Specifically, Hijaz discloses a cache using LRU replacement policy to control the eviction of cached data blocks. To implement LRU policy, an LRU list structure is maintained to organize the data 
Further, Hijaz indicates that data may be inserted at different locations according to other hints regarding the locality of the cache line [0068].
Therefore, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate known structures used to perform LRU management such as the LRU list disclosed by Hijaz to implement the LRU policy for managing the high performance portion disclosed by Sanvido, and the results would have been predictable (using known structures for performing LRU to implement an LRU policy, without requiring a search of all cache entries to locate the least recently used entry).
	With regard to applying LRU policy and an LRU list to the lower performance cache portion, it is noted that this is merely applying the same technique to the lower performance cache portion. Hence, it would have been obvious to apply the same LRU techniques and structures used in the higher performance portion to the lower performance portion to control the eviction of data from the NVM using LRU policy, such that LRU entries are evicted first, in order to improve the performance of the lower performance portion by keeping the data elements that are most likely to be reused in the cache. 
Further, reapplying or duplicating known structures or steps has been found as an indication of obviousness, see MPEP 2144.04.

[CLM 9]
Claim 9 is rejected on similar grounds as claim 2, as it is the method of claim 2 embodied on a computer readable medium.

[CLM 16]
.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 2 above, further in view of Ghodsnia US 2014/0019688.
[CLM 3]
3. The method of claim 2, further comprising only placing the data element in the lower performance portion if the data element is not a sequential data element.  
	Claim 3 is directed to limiting downgrades from higher performance (e.g. DRAM) to lower performance (e.g. Flash) to data elements that are randomly accessed. Alternatively, claim 3 is directed to realizing that caching sequential accesses is not as beneficial as caching random accesses.
The combination teaches claim 2. Where the combination is silent, Ghodsnia teaches differentiating between sequential data and random data with respect to whether data should be stored in a nonvolatile memory portion or a volatile memory portion. Ghodsnia discloses an indication of whether a victim V1 is from a sequential or random access, and if the access is sequential, the victim page is not stored in a second level cache, and instead the cache is allowed to store a different page other than V1 (“If V1 is from a sequential read…V1 will be evicted from the first level cache…” [0051]; see 506-508 where sequential data is not written [Fig. 5]).
By avoiding loading victim V1 into the next lower memory, less burden is placed on the capacity of the next lower memory (“allowing the page frame of V1 to be occupied by another requested data page” [0051]).
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Ghodsnia’s technique of distinguishing between sequential and random data, and omitting the caching of sequential data in a next level memory to the system of the combination in 

[CLM 10]
10. The computer program product of claim 9, wherein the computer-usable program code is further configured to only place the data element in the lower performance portion if the data element is not a sequential data element.  
	Claim 10 is rejected on similar grounds as claim 3, as it is the method of claim 3 embodied on a computer readable medium.

[CLM 17]
17. The system of claim 16, wherein the instructions further cause the at least one processor to only place the data element in the lower performance portion if the data element is not a sequential data element.  
	Claim 17 is rejected on similar grounds as claim 3, as it is the apparatus performing the method of claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Milan “Data Placement in HPC Architectures with Heterogeneous Off-chip Memory”
System comprising heterogeneous memories, e.g. DRAM and PCM memory [P194, A]
Both performance and avoiding writes to PCM are figures of merit [P195, C1, p2]
Use write access count to place data in DRAM vs. PCM
Place hot read-only pages in PCM as part of reducing PCM writes
 LRU eviction policy [P195, C1, p5]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136